Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to amendments filed on 04/30/2021. As directed by amendments, claims 4 and 16 have been canceled. Claims 1-3, 5-15, and 17-20 are pending.
Drawings
The updated drawing sheet has been provided and is accepted. The replacement sheet overcomes the objection stated in the non-final rejection office action.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2017 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of the Applicant’s IDS forms 1449 filed 12/15/2017 are attached to the instant Office action.
Specification
All objections to the specification have been overcome by the applicant. Updated specification paragraphs have been provided and are accepted. 
Response to Arguments
Response to rejections under 35 U.S.C. §112:
	Claims 1, 13, and 20 have been amended. The applicant’s amendments have been considered and the rejections to claims 1, 13, and 20 have been withdrawn by the examiner. 
	Response to rejections under 35 U.S.C. §103:
	The arguments presented on pages 13-16 of the Remarks filed on 04/30/2021 have been considered by the examiner and are persuasive in view of the amendments filed on 04/30/2021. 

Reasons for Allowance
Regarding claims 1, 13, and 20, the prior art of record, alone or in combination, does not disclose each and every limitation of the claims. 
	More specifically, claim 1 (and similarly claims 13 and 20) as currently amended recites “wherein said forming step comprising determining a chunk size for forming the set of chunks, based on a condition for terminating the determining step.”
	This claim limitation was not found after thorough search of prior art. 
	The most applicable prior art concerning the remaining limitation of claim 1 continues to be “GeePS: Scalable Deep Learning on Distributed GPUs with a GPU-Specialized Parameter Server” to Cui et al, (hereinafter, “Cui”) in view of “GeePS: Scalable deep learning on distributed GPUs with a GPU-specialized parameter server” to Cui et al, (hereinafter, “Cui-2”).
	Regarding claim 1, Cui teaches a computer-implemented method for accelerating neural network data parallel training in multiple graphics processing units (GPUs) using at least one central processing unit (CPU), (Cui, section 1 pg. 1; “a parameter server system specialized for scaling deep learning applications across GPUs…handles the synchronization and communication complexities associated with sharing the model parameters being learned across parallel workers…supports data-parallel model training…and carefully orchestrating data movement between CPU and GPU memory”).
	Cui fails to explicitly teach the method comprising: forming a set of chunks, each of the chunks including a respective group of neural network layers other than a last layer; and performing one or more chunk-wise synchronization operations during a backward phase of the neural network data parallel training.
	However, Cui-2 teaches the method comprising: forming a set of chunks, each of the chunks including a respective group of neural network layers other than a last layer (Cui-2, slides 14-18; discloses that the nodes across two layers are grouped together. Slide 15 shows layers other than the last layer grouped together. Examiner note: the grouping of two layers together is a chunk of layers);   	and performing one or more chunk-wise synchronization operations during a backward phase of the neural network data parallel training (Cui-2, slides 14-18; discloses that two layers are chunked together at each step during the forward and backward passes).  
	Cui and Cui-2 are analogous because they are both directed to large scale neural network training. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cui-2’s method of chunking layers together during the forward and backward phases of training into Cui’s method of scalable deep learning on distributed GPUs into in order to improve scalability, convergence, speed, and throughput of the network training (Cui-2, slide 31).
	However, the combination of Cui and Cui-2 does not teach the newly-amended limitations of claim 1, particularly wherein said forming step comprising determining a chunk size for forming the set of chunks, based on a condition for terminating the determining step.
	Neither Cui nor Cui-2, alone or in combination, disclose a method for determining the chunk size based on a condition. 
	For this reason, independent claims 1, 13, and 20 and also claims 2-3, 5-12, 14- 15, and 17-19 by virtue of their dependency are allowable over the prior art of record.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 1, 13, and 20 are allowable over the prior art of record. Claims 2-3, 5-12, 14- 15, and 17-19 are allowable by virtue of their dependency.
Conclusion
                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHMUEL Y. WEINFELD whose telephone number is (571)272-9893.  The examiner can normally be reached on Mon-Fri 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHMUEL Y WEINFELD/               Examiner, Art Unit 2126